          UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF WISCONSIN

KRISTINE ANN LIEVEN,

                 Plaintiff,
                                Case No. 18-CV-1237-JPS-JPS
v.

BRETT VERBICK, ALAN
DESCHLER, and DR. MISO
MILOSLAVIC,

                 Defendants.


KRISTINE ANN LIEVEN,

                 Plaintiff,     Case No. 18-CV-1409-JPS-JPS
v.

DEBRA IACUCCI,

                 Defendant.


KRISTINE ANN LIEVEN,

                 Plaintiff,     Case No. 18-CV-1812-JPS-JPS
v.

RICKY PERSON, C.O. HERNANDEZ,                 ORDER
TANYA TILOT, and BELINDA
ERNSTING,

                 Defendants.
       Plaintiff filed the three above-captioned actions while incarcerated

in the Wisconsin prison system. She was granted leave to proceed in forma

pauperis in the first two cases. 18-CV-1237, (Docket #13); 18-CV-1409,

(Docket #7). The Court has not granted such leave yet in the third case,

though she has already paid the statutorily prescribed partial filing fee for

that case. See 18-CV-1812, (Docket #6). On December 17, 2018, Plaintiff

notified the Court that she is no longer incarcerated. See, e.g., 18-CV-1812,

(Docket #8).

       This development means that Plaintiff must now re-apply for in

forma pauperis status as to each of these cases. See Robbins v. Switzer, 104 F.3d

895 (7th Cir. 1997). The Court will supply Plaintiff with a copy of this

District’s form motion for non-prisoners seeking in forma pauperis treatment.

She must return the completed form by January 24, 2019, or these actions

will be dismissed for want of prosecution. Of course, she can also simply

pay the remainder of the filing fees she owes. Plaintiff may call the Clerk of

the Court for information on what amount she owes in each case.

       Accordingly,

       IT IS ORDERED that Plaintiff shall either pay the full filing fee

owed in these matters or submit completed motions for leave to proceed in

forma pauperis on or before January 24, 2019.

       Dated at Milwaukee, Wisconsin, this 3rd day of January, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 2 of 2
